Citation Nr: 1603988	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  11-20 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for right midshaft closed femur fracture, status post intramedullary nailing, currently evaluated as 10 percent disabling, to include an earlier effective date for such rating.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to April 1992. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Board notes that the Veteran requested a BVA Hearing in his substantive appeal.  Nevertheless, in a December 2015 statement the Veteran indicated that he did not want a hearing.  The Board finds that the Veteran's hearing request has been withdrawn. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDING OF FACT

In a December 2015 statement, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for entitlement to an increased rating for right midshaft closed femur fracture, status post intramedullary nailing, currently evaluated as 10 percent disabling, to include an earlier effective date for such rating.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to an increased rating for right midshaft closed femur fracture, status post intramedullary nailing, currently evaluated as 10 percent disabling, to include an earlier effective date for such rating have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2015).

The Veteran submitted a statement dated December 14, 2015 indicating that he was withdrawing his claim.  The Board finds that Veteran has withdrawn his appeal regarding the issue of entitlement to an increased rating for right midshaft closed femur fracture, status post intramedullary nailing, currently evaluated as 10 percent disabling, to include an earlier effective date for such rating, and, hence, there remains no allegation of error of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal regarding this issue, and it is dismissed.


ORDER

The claim for entitlement to an increased rating for right midshaft closed femur fracture, status post intramedullary nailing, currently evaluated as 10 percent disabling, to include an earlier effective date for such rating is dismissed without prejudice.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


